 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Magnegas
Corporation, a Delaware corporation (the “Company”), and Scott Mahoney, the
undersigned individual (“Executive”).

 

RECITAL

 

The Company and Executive desire to enter into an Employment Agreement setting
forth the terms and conditions of Executive’s employment with the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

 

1.                  Employment.

 

(a)                Employment. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, upon the terms and subject to the
conditions set forth in this Agreement.

 

(b)               Term. The Company hereby employs Executive to serve as CHIEF
FINANCIAL OFFICER (CFO) and SECRETARY of the Company. This agreement commences
on December 1, 2016. This agreement will terminate automatically on December 31,
2017 unless renewed in writing by both parties and is subject to the terms and
conditions of this agreement. Executive agrees to the issuance of a mutually
agreed upon press release and related required SEC disclosure filings to be made
within 72 hours of the signature of this agreement.

 

(c)                Duties and Responsibilities. Executive will be reporting to
the Company’s Chief Executive Officer. Within the limitations established by the
Bylaws of the Company, the Executive shall have each and all of the duties and
responsibilities of the CFO position and such other duties on behalf of the
Company as may be reasonably assigned from time to time by the Company’s Chief
Executive Officer.

 

(d)               Location. The location at which Executive shall perform
services for the Company shall be Clearwater, Florida.

 

2.                  Compensation.

 

(a)                Base Salary. Executive shall be paid a base salary (“Base
Salary”) at the annual rate of $215,000, payable in weekly installments
consistent with Company’s payroll practices.

 



 

 

 

(b)               Payment. Payment of all compensation to Executive hereunder
shall be made in accordance with the relevant Company policies in effect from
time to time, including normal payroll practices, and shall be subject to all
applicable employment and withholding taxes.

 

(c)                Consultant Work. Executive agrees to work on an hourly basis
at $103.36 per hour between November 1, 2016 and November 30, 2016 as an
Independent Contractor. Such work and number of hours will be based on agreed
upon assignments between CFO and CEO.

 

(d)               Bonus. Executive shall also be entitled to a bonus of $100,000
MagneGas Common Stock Equivalent compensation paid in restricted common stock
and 100,000 options to purchase MagneGas common stock. Said stock compensation
will vest over two years with equal quarterly vesting cycles. The options will
be fully granted on the first date of employment. Future equity payments and
bonuses payment will be determined by the Board of Directors and the percentage
of bonus received will be based on achieving goals and objectives mutually
determined during the first 30 days of employment.

 

(e)                Business Expenses. Upon submission of itemized expense
statements in the manner specified by the Company, Executive shall be entitled
to reimbursement for reasonable travel and other reasonable business expenses
duly incurred by Executive in the performance of his duties under this
Agreement; provided, however, that any such expense in excess of $1,000.00 must
be approved in advance by the Company. Executive will not be compensated for gas
or mileage for his travel to and from the office or to and from the airport. All
business related travel will be mutually agreed upon with the CEO.

 

(f)                Vacation. Executive shall be entitled to 28 days of vacation
each year of full employment, exclusive of legal holidays, as long as the
scheduling of Executive’s vacation does not interfere with the Company’s normal
business operations.

 

(g)               Stock Compensation & Options. All stock options vest 100% upon
a change in control of the company (CIC). CIC will be defined as a merger in
which the merging company takes majority control, takeover or change in majority
of the BOD. Issuance of the options shall be in accordance with all applicable
securities laws and the other terms and conditions of the Company’s Stock Option
Plan (if any) and the Stock Option Agreement with Executive of even date
herewith.

 

(h)               Relocation. Company will pay all reasonable moving expenses to
relocate Executive to within reasonable driving distance of Company
headquarters. Expenses will be reimbursed based on Executive obtaining quotes
from two reputable moving vendors. Company will pay one trip for Executive and
immediate family including airfare and hotel. Company will reimburse up to
$2,000 per month for three months for a home located within driving distance of
Company headquarters.

 

No Other Benefits. Executive understands and acknowledges that the compensation
specified in Sections 2 and 3 of this Agreement shall be in lieu of any and all
other compensation, benefits and plans.

 



2 

 

 

3.                  Executive’s Business Activities.

 

Executive shall devote the substantial portion of his entire business time,
attention and energy exclusively to the business and affairs of the Company,
Executive may serve as a member of the Board of Directors of other organizations
that do not compete with the Company (as long as approved by the CFO), and may
participate in other professional, civic, governmental organizations and
activities that do not materially affect his ability to carry out his duties
hereunder. Executive is expected to be at the office or in the field working on
behalf of the Company from 8am to 4pm, Monday through Friday at a minimum, or
arrange a mutually agreed upon schedule. During the first 90 days of employment,
Executive and Company will arrange a mutually agreed upon transition schedule.

 

CFO has responsibilities as a communicator, decision maker, leader, and manager.
The communicator role involves the press and the rest of the outside world, as
well as the organization's management and employees; the decision-making role
involves high-level decisions about policy and strategy. As such Executive is
expected to maintain the highest level of integrity, personal and business
conduct.

 

Termination of Employment or CIC.

 

(a)                For Cause. Notwithstanding anything herein to the contrary,
the Company may terminate Executive’s employment hereunder for cause for any one
of the following reasons: (1) conviction of a felony, or a misdemeanor where
imprisonment is imposed, (2) commission of any act of theft, fraud, or
falsification of any employment or Company records in any material way,
(3) Executive’s failure or inability to perform any material reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such failure or inability, or (4) material breach of this Agreement which
breach is not cured within ten (10) days following written notice of such
breach. Upon termination of Executive’s employment with the Company for cause,
the Company shall be under no further obligation to Executive for salary or
bonus, except to pay all accrued but unpaid base salary, accrued bonus (if any)
and accrued vacation to the date of termination thereof.

 

(b)               Termination for Good Reason. If Executive terminates his
employment with the Company for Good Reason (as hereinafter defined), he shall
be entitled to the severance benefits set forth below. For purposes of this
Agreement, “Good Reason” shall mean any of the following: (i) relocation of the
Company’s executive offices more than forty miles from the current location,
without Executive’s concurrence; (ii) any material breach by the Company of this
Agreement; (iii) a material change in the principal line of business of the
Company, without Executive’s concurrence, or (iv) any significant change in the
Executive’s duties and responsibilities.

 

(c)                Cooperation. After notice of termination, Executive shall
cooperate with the Company, as reasonably requested by the Company, to effect a
transition of Executive’s responsibilities and to ensure that the Company is
aware of all matters being handled by Executive.

 



3 

 

 

(d)               In addition, in the event of a CIC or unwillful termination
without cause the CFO will receive a severance benefit of one year total salary
plus benefits and all options will vest automatically within 30 days.

 

4.                  Disability of Executive.

 

The Company may terminate this Agreement without liability if Executive shall be
permanently prevented from properly performing his essential duties hereunder
with reasonable accommodation by reason of illness or other physical or mental
incapacity for a period of more than 120 consecutive days. Upon such
termination, Executive shall be entitled to all accrued but unpaid Base Salary,
accrued bonus (if any) and accrued vacation.

 

5.                  Death of Executive.

 

In the event of the death of Executive, the Company’s obligations hereunder
shall automatically cease and terminate; provided, however, that within 30 days
the Company shall pay to Executive’s heirs or personal representatives
Executive’s Base Salary, including any bonus compensation earned but not yet
paid, and accrued vacation accrued to the date of death. After receiving the
payments provided in this Section 6, the Executive and his estate shall have no
further rights under this Agreement.

 

6.                  Disclosure.

 

The Executive agrees that during the term of his employment by the Company, he
will disclose and disclose only to the Company, in writing, all ideas, methods,
plans, developments or improvements known by him/her which relate directly or
indirectly to the business of the Company, whether acquired by the Executive
before or during his/her employment by the Company. Nothing in this Section 7
shall be construed as requiring any such communication where the idea, plan,
method or development is lawfully protected from disclosure as a trade secret of
a third party or by any other lawful prohibition against such communication.

 

7.                  Confidentiality and Ownership Rights.

 

(a)                Nondisclosure of Information. The Executive acknowledges that
in the course of his employment by the Company he will receive certain
information and trade secrets, which may include, but are not limited to,
programs, lists of acquisition or disposition prospects and knowledge of
acquisition strategy, financial information and reports, lists of customers or
potential customers and other proprietary information, confidential information
and knowledge concerning the business of the Company (hereinafter collectively
referred to as “Information”) which the Company desires to protect. The
Executive understands that the Information is confidential and agrees not to
reveal the Information to anyone outside the Company, unless compelled to do so
by any federal or state regulatory agency or by a court order. If Executive
becomes aware that disclosure of any Information is being sought by such an
agency or through a court order, Executive will immediately notify the Company.
The Executive further agrees that he will at no time use the Information in
competing with the Company. Upon termination of Executive's employment with the
Company, regardless of the reason for such termination, the Executive shall
surrender to the Company all papers, documents, writings and other property
produced by him/her or coming into his/her possession by or through his/her
employment or relating to the Information, and the Executive agrees that all
such materials are and will at all times remain the property of the Company and
to the extent the Executive has any rights therein, he hereby irrevocably
assigns such rights to the Company.

 



4 

 

 

(b)                Ownership of Information, Ideas, Concepts, Improvements,
Discoveries and Inventions.

 

i.  

All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Executive or which are disclosed or made known to Executive, individually or in
conjunction with others, during Executive's employment by the Company and which
relate directly or indirectly to the Executive's business, products or services
(including but not limited to all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer's organization or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names and marks), are and
shall be the sole and exclusive property of the Company. Moreover, all drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company.

 

ii.  

In particular, Executive hereby specifically sells, assigns and transfers to the
Company all of his/her worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions described
in Section 7(b)(i) above, and any United States or foreign applications for
patents, inventor's certificates or other industrial rights that may be filed
thereon, including divisions, continuations, continuations-in-part, reissues
and/or extensions thereof, and applications for registration of such names and
marks. Both during the period of Executive's employment by the Company and
thereafter, Executive shall assist the Company and its nominees at all times in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions both in the United States and all foreign countries, including but
not limited to the execution of all lawful oaths and all assignment documents
requested by the Company or its nominee in connection with the preparation,
prosecution, issuance or enforcement of any applications for United States or
foreign letters patent, including divisions, continuations,
continuations-in-part, reissues, and/or extensions thereof, and any application
for the registration of such names and marks.

 

The obligations under this Section 7 shall survive termination of this Agreement
for any reason.

 



5 

 

 

8.                  Non-compete, Non-Solicitation.

 

(a)                During the term of Executive's employment with the Employer
and for a period of twenty four months from the voluntary or involuntary
termination of Executive's employment with the Employer for any reason
whatsoever, Executive shall not, either on his or her own account or for any
person, firm, partnership, Employer, or other entity (a) solicit, interfere
with, or endeavor to cause any Executive of the Employer to leave the Employer’s
employment, or (b) induce or attempt to induce any such Executive to breach any
similar agreement with the Employer.

 

(b)               During the term of Executive's employment with the Employer
and for a period of twenty four months from the voluntary or involuntary
termination of Executive's employment with the Employer for any reason
whatsoever, Executive shall not solicit, induce, or attempt to induce any past
or current customer or vendor (including referral sources and lending
institutions) of the Employer (a) to cease doing business in whole or in part
with or through the Employer, or (b) to do business with any other person, firm,
partnership, corporation, or other entity which performs services materially
similar to or competitive with those provided by the Employer.

 

(c)                During the term of Executive's employment with the Employer
and for a period of twenty four months from the voluntary or involuntary
termination of Executive's employment with the Employer for any reason
whatsoever, Executive (a) will not, directly or indirectly, own, manage,
operate, control, be employed by, perform services for, consult with, solicit
business for, participate in, or be connected with the ownership, management,
operation, or control of any business which performs services or sell products
materially similar to or competitive with those provided by the Employer within
any state in which the Employer has provided services or sold products.
Executive acknowledges that Employer sells products and provides services
throughout the United States.

 

(d)               Executive acknowledges that the restraints and restrictions
set forth in this covenant are reasonably necessary to protect the legitimate
business interests of the Employer. Executive acknowledges that the Employer’s
legitimate business interests include, without limitation, trade secrets as that
term is defined under Fla. Stat. 688.002 (4); valuable confidential business or
professional information; substantial relationships with specific prospective or
existing customers, client goodwill, an ongoing business practice evidenced by
trade dress, a specific albeit global geographical location, specific marketing
methods and areas, and specialized training.

 

(e)                Exclusive Employment. During employment with the
Company,(a) Executive will not do anything to compete with the Company’s present
or contemplated business, nor will he plan or organize any competitive business
activity and (b) Executive will not enter into any agreement which conflicts
with his duties or obligations to the Company. Executive will not during his
employment or within one (1) year after it ends, without the Company’s express
written consent, solicit or encourage any employee, agent, independent
contractor, supplier, consultant, investor, or alliance partner to terminate or
alter a relationship with the Company.

 



6 

 

 

In keeping with Executive's fiduciary duties to the Company, Executive agrees
that while employed by the company he shall not, acting alone or in conjunction
with others, directly or indirectly, become involved in a conflict of interest
or, upon discovery thereof, allow such a conflict to continue. Moreover,
Executive agrees that he shall immediately disclose to the Company any facts
which might involve any reasonable possibility of a conflict of interest. It is
agreed that any direct or indirect interest, connection with, or benefit from
any outside activities, where such interest might in any way adversely affect
the Company, involves a possible conflict of interest.  Circumstances in which a
conflict of interest on the part of Executive might arise, and which must be
reported immediately by Executive to the Company, include, but are not limited
to, the following:  

 

·ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Company does business;

·acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Company does business;

·accepting, directly or indirectly, payment, service, or loans from a supplier,
contractor, subcontractor, customer, or other entity with which the Executive
does business, including, but not limited to, gifts, trips, entertainment, or
other favors of more than a nominal value;

·misuse of the Company's information or facilities to which Executive has access
in a manner which will be detrimental to the Executive's interest, such as
utilization for Executive’s own benefit of know-how, inventions, or information
developed through the Executive's business activities;

·disclosure or other misuse of information of any kind obtained through
Executive's connection with the Company;

·appropriation by Executive or the diversion to others, directly or indirectly,
of any business opportunity in which it is known or could reasonably be
anticipated that the Company would be interested; and

·the ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Company, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Company.

   

9.                  Assignment and Transfer.

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the sucessors and assigns of the
Company. Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, and any purported assignment, transfer
or delegation thereof shall be void. The provisions of this Section 11 shall
specifically survive the expiration or earlier termination of this Agreement.

 

10.              Specific Performance.

 

The Executive agrees that damages at law will be an insufficient remedy to the
Company if the Executive violates the terms of Sections 7, 8 or 9 of this
Agreement and that the Company would suffer irreparable damage as a result of
such violation. Accordingly, it is agreed that the Company shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to the Company.  The
provisions of this Section 12 shall specifically survive the expiration or
earlier termination of this Agreement.

 



7 

 

 

11.              No Inconsistent Obligations.

 

Executive is aware of no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with his undertaking employment with the Company. The
Executive represents and warrants that the execution of this Agreement by him
and his performance of his obligations hereunder will not conflict with, result
in the breach of any provision of or the termination of or constitute a default
under any agreement to which the Executive is a party or by which the Executive
is or may be bound. Executive will not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others. Executive represents and warrants that he or she has returned all
property and confidential information belonging to all prior employers.

 

12.              Miscellaneous.

 

(a)                Attorneys’ Fees. Should either party hereto, or any heir,
personal representative, successor or assign of either party hereto, resort to
legal proceedings in connection with this Agreement or Executive’s employment
with the Company, the party or parties prevailing in such legal proceedings
shall be entitled, in addition to such other relief as may be granted, to
recover its or their reasonable attorneys’ fees and costs in such legal
proceedings from the non-prevailing party or parties; provided, however, that
nothing herein is intended to affect the provisions of Section 14(l).

 

(b)               Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, Pinellas County
without regard to conflict of law principles.

 

(c)                Entire Agreement. Except with respect to the Stock Option
Plan (if any) and Stock Option Agreement referenced in Section 2(g), this
Agreement, contains the entire agreement and understanding between the parties
hereto and supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.

 

(d)               Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

(e)                Amendment. This Agreement may be amended only by a writing
signed by Executive and by a duly authorized representative of the Company.

 

(f)                Severability. If any term, provision, covenant or condition
of this Agreement, or the application thereof to any person, place or
circumstance, shall be held to be invalid, unenforceable or void, the remainder
of this Agreement and such term, provision, covenant or condition as applied to
other persons, places and circumstances shall remain in full force and effect.

 



8 

 

 

(g)               Survival.  The provisions of this Agreement containing express
survival clauses as well as the provisions of this Agreement which are intended
to apply, operate or have effect after the expiration or termination of the term
of this Agreement, or at a time when the term of this Agreement may have expired
or terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.

 

(h)               Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive.

 

(i)                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original.

 

(j)                 Rights Cumulative. The rights and remedies provided by this
Agreement are cumulative, and the exercise of any right or remedy by either
party hereto (or by its successor), whether pursuant to this Agreement, to any
other agreement, or to law, shall not preclude or waive its right to exercise
any or all other rights and remedies.

 

(k)               Nonwaiver. No failure or neglect of either party hereto in any
instance to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.

 

(l)                 Notices. All notices which are required or may be given
under this Agreement shall be in writing and shall be deemed to have been duly
given when received if personally delivered; when transmitted if transmitted by
telecopy or similar electronic transmission method; one working day after it is
sent, if sent by recognized expedited delivery service; and five days after it
is sent, if mailed, first class mail, certified mail, return receipt requested,
with postage prepaid. In each case notice shall be sent to:

 

If to the Executive:

 

Scott Mahoney

11885 44th Street N

Clearwater, FL 33762

 

 

(m)             Assistance in Litigation. Executive shall, during and after
termination of employment, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

 



9 

 

 

(n)               Disputes. Any controversy, claim or dispute arising out of or
relating to this Agreement or the employment relationship, either during the
existence of the employment relationship or afterwards, between the parties
hereto, shall be litigated solely in state or federal court in Tampa, Florida.
Each party (1) submits to the jurisdiction of such court, (2) waives the defense
of an inconvenient forum, (3) agrees that valid consent to service may be made
by mailing or delivery of such service to the Florida Secretary of State (the
“Agent”) or to the party at the party’s last known address, if personal service
delivery can not be easily effected, and (4) authorizes and directs the Agent to
accept such service in the event that personal service delivery can not easily
be effected. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING
HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO. The provisions
of this Section 14(n) shall specifically survive the termination of this
Agreement.

 

 

THIS EMPLOYMENT AGREEMENT IS SUBJEC TO A SATISFACTORY BACKGROUND CHECK, CREDIT
CHECK AND DRUG SCREENING TEST.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 



MAGNEGAS CORPORATION   EXECUTIVE:             By:        Name: Ermanno Santilli
  Scott Mahoney CEO    

 

 

Date: October 25, 2016

 



10 

 

